COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Tikie Jones v. The State of Texas

Appellate case numbers: 01-22-00585-CR and 01-22-00586-CR

Trial court case number: 1682295 and 1682296

Trial court:             184th District Court of Harris County

        By order dated December 1, 2022, this Court abated the appeal and remanded to the trial
court for appointment of counsel. On December 13, 2022, appointed counsel filed a motion to lift
the abatement and reinstate the appeal.
        The motion to reinstate is granted. The abatement is lifted and the appeal is reinstated
on the active docket. Appellant’s brief is due within 30 days of the date of this order.
       It is so ORDERED.

Judge’s signature: ____/s/ Richard Hightower______
                    Acting individually  Acting for the Court


Date: ___December 20, 2022____